DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2020/0111194) in view of Hurley et al (8,908,925).  
Regarding claims 1, 11 and 13 Wang discloses,
 	 a) receiving, at the one or more computer processors, multiple training image pairs wherein each training image pair includes: (i) an unrefined core image (note fig. 1a block 116, low resolution image, unrefined and paragraph 0033) and (ii) a refined core image (note fig. 1a, block 118, high resolution image, refined core image and paragraph 0033);
 b. generating, at the one or more computer processors, a training dataset from the multiple training image pairs (note fig 1a, block 112, training data set and training pairs 114, paragraph 0033);
c. receiving, at the one or more computer processors, an initial core model (note paragraph 0028 last lines a trained GAN may generally be able to model a relatively high dimensional distribution of target images, examiner interprets line system  100 receiving initials core model (trained GAN model distribution of target images); 
d. generating a conditioned core model by training, on the one or more computer processors using the multiple training image pairs, the initial core model (note paragraph 0036 and fig. 1a block 100, GAN circle system generates better SRCT image, interpreted as conditioned core model); Wang does not clearly disclose core image of a rock sample to be used for estimating rock properties.  Hurley discloses core image of a rock sample to be used for estimating rock properties (note col. 3 lines 55-64, LSFM creates images of rocks and col. 6 lines 51-55, cites rock properties).   Wang and Hurly are combinable because they are from the same field of endeavor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the image in Wang with image of rock samples Hurley.  The suggestion/motivation for doing so would be a need constructing a model of a sample of porous media receiving low resolution image data generated using a lower resolution measurement performed on a sample of the porous media; receiving high resolution image data representing characterizations of aspects (such as shape, size and spacing of pores, etc.) of a smaller sample of the porous media, the high resolution data being generated using a higher resolution measurement performed on the smaller sample.  It would have obvious to substitute the images of Wang with the rock images of Hurley to obtain the invention as specified by claims 1, 11 and 13.  

Examiner takes official notice that it is well-known and common knowledge to store the conditioned core model in the non-transitory electronic storage.  It would have been obvious to one of ordinary skill in this art at the time of the filing, to modify the invention of Wang to include storing the conditioned model in the electronic storage, because such a modification would have combined prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.
 
Regarding claim 2 Wang discloses,
 	Wherein the unrefined core image is created by coarsening the refined core image (note specification describe coarser data a low resolution data, thus Wang paragraph 0033 cite low resolution data).

Regarding claim 3 Wang discloses,
 	Wherein the unrefined core image is an image that was physically imaged at low-resolution (note paragraph 0033 cites imaged at low resolution) and the refined core image is an image that was physically imaged at high-resolution (note paragraph 0033 cites image at high resolution).

Regarding claim 4 Wang discloses,
 	Wherein the unrefined core image and the refined core image are aligned manually or algorithmically using an image registration method (note paragraph 0033, pairing and 0040 marginal matching examiner interprets as aligning)

Regarding claim 5 Wang discloses the unrefined core image and the refined core image (note paragraph 0033) and the generating the training dataset includes one or more of cropping the images into sub-images and image interpolation (note paragraph 0065,  LR image may be up-sampled via proximal interpolation).  Wang does not clearly disclose unrefined image and refined image are 2D.  Hurly disclose unrefined image and refine image are 2D, note col. 4 lines 4-15, a) high-resolution 2D or 3D LSFM images, acquired for REA's or REV's in rocks, with (b) CT scans, which capture relatively larger 3D volumes at lower resolution. LSFM scans are used as training images for 2D or 3D multi-point statistics to distribute high-resolution micro pores throughout lower-resolution).  Wang and Hurly are combinable because they are from the same field of endeavor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach unrefined images and refined images as 2D in the system of Wang as evidenced by Hurley.  The suggestion/motivation for doing so would be a need constructing a model of a sample of porous media receiving low resolution image data generated using a lower resolution measurement performed on a sample of the porous media; receiving high resolution image data representing characterizations of aspects (such as shape, size and spacing of pores, etc.) of a smaller sample of the porous media, the high resolution data being generated using a higher resolution measurement performed on the smaller sample.  It would have obvious combine Hurley with Wang to obtain the invention as specified by claim 5.

Regarding claim 6 Wang discloses,
 	The unrefined core image and the refined core image (note paragraph 0033).  Wang does not clearly discloses unrefined and refined cores are 3-D core volumes represented as a stack of 2-D image slices and the generating the training R dataset.  Hurley discloses unrefined and refined cores are 3-D core volumes represented as a stack of 2-D image slices and the generating the training R dataset (note col. 4 lines 4-15) includes one of:
a. representing each 2-D image slice independently as a 2-D grayscale image slice (note col. 10 lines 19-28);
 b. representing slices as sequences of 2-D composite channel image slices wherein image channels represent a prior, a current, and a subsequent slice in the stack (note col. 10 lines 19-28; or 
c. representing slices as 3-D multi-channel voxels of data (note col. 10 lines 19-28).  Wang and Hurly are combinable because they are from the same field of endeavor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach unrefined and refined cores are 3-D core volumes represented as a stack of 2-D image slices and the generating the training R dataset in the system of Wang as evidenced by Hurley.  The suggestion/motivation for doing so would be a need constructing a model of a sample of porous media receiving low resolution image data generated using a lower resolution measurement performed on a sample of the porous media; receiving high resolution image data representing characterizations of aspects (such as shape, size and spacing of pores, etc.) of a smaller sample of the porous media, the high resolution data being generated using a higher resolution measurement performed on the smaller sample.  It would have obvious combine Hurley with Wang to obtain the invention as specified by claim 6.

Regarding claim 7 Wang discloses,
 	Wherein the conditioned core model is one of general multi- layer convolutional models, generative adversarial networks (GANs) (note fig. 1a block 120-1 and 120-2 and paragraph 0032, cites generative adversarial networks), U-Net model variants, or related model types capable of performing image-to-image mapping.

Regarding claim 8 Wang teaches features of claim 1 above, Hurley discloses,
a. 	Obtaining an initial target core image data set (note col. 3 lines 55-60, LSFM creating images interpret as initial images); 
b.  	Applying the conditioned core model to the initial target core image data set to generate a refined target core image data set (note col. 8 lines 28-35, MPS, conditional simulations/models thru training images);
 c.  	Generating an image that represents the refined target core image data set using visual effects to depict at least a portion of the parameter values in the refined target core image data set (col. 8 lines 3-16, generating high resolution image using model of parameters); and 
d.  	Displaying, on a graphical user interface, or storing, in non-transitory electronic storage, the refined target core image (note fig. 9, block 946, shows user interface, display outputs).
Wang and Hurly are combinable because they are from the same field of endeavor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to teach obtaining, applying, generation and displaying refined targets in the system of Wang as evidenced by Hurley.  The suggestion/motivation for doing so would be a need constructing a model of a sample of porous media receiving low resolution image data generated using a lower resolution measurement performed on a sample of the porous media; receiving high resolution image data representing characterizations of aspects (such as shape, size and spacing of pores, etc.) of a smaller sample of the porous media, the high resolution data being generated using a higher resolution measurement performed on the smaller sample.  It would have obvious combine Hurley with Wang to obtain the invention as specified by claim 8.

Regarding claim 9 Wang,
 	Wherein sampling density of the estimated parameter values is higher for the refined target core image data set than the initial target core image data set (paragraph 0083, cites refined image describe density of object).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 12 and 14 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Hurley et al (8,908,925).
Regarding claim 10, 12 and 14 Hurley discloses,
a.   	Receiving, at the one or more computer processors, an initial target core image data set (note col. 3 lines 55-60, LSFM creating images interpret as initial images);

b.  	Obtaining, from the non-transitory electronic storage, a conditioned core model, the conditioned core model having been conditioned by training an initial core model, wherein training data includes (note col. 5 lines 31-35, Multi-point (or multiple-point) statistical methods (MPS) are a new family of spatial statistical interpolation algorithms proposed in the 1990s that are used to generate conditional simulations of discrete variable fields, such as geological facies, through training   (i) unrefined core image data sets specifying estimated parameter values image (note fig. 9,  block 912, low resolution image, unrefined and col. 12 lines 23-25) and (ii) refined core image data sets specifying refined estimated parameter values within the corresponding subsurface volume of interest (note Hurley col. 6 lines 56-60 and 65- col. 7 lines 15); 
 
c.  	Applying the conditioned core model to the initial target core image data set to generate a refined target core image data set (note col. 8 lines 28-35, MPS, conditional simulations/models thru training images); 

d.  	Generating a refined target core image that represents the refined target core image data set using visual effects to depict at least a portion of refined parameter values in the refined target core image data set (col. 8 lines 3-16, generating high resolution image using model of parameters); and

 e.  	Displaying, on a graphical user interface, or storing, in non-transitory electronic storage, the refined target core image (note fig. 9, block 946, shows user interface, display outputs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






G.D.
July 29, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664